                 Case 1:19-cv-00744-ALC Document 39 Filed 08/16/19 Page 1 of 1




                                                                                                             Hogan Lovells US LLP
                                                                                                             390 Madison Avenue
                                                                                                             New York, NY 10017
                                                                                                             T +1 212 918 3000
                                                                                                             F +1 212 918 3100
                                                                                                             www.hoganlovells.com



August 16, 2019

By Federal Express, Electronic Mail, and ECF

The Honorable Andrew L. Carter Jr.
United States District Court, Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

Re:          Doe v. New York University, et al., No. 19 Civ. 744 (ALC)

Dear Judge Carter:

       We represent Defendants New York University, Craig Jolley, Samuel Hodge, Colleen M.
Maeder, Mathew Shepard, Mary Signor, Jacqueline Cornell, Jasmine Wade, Daisy Tomaselli,
and Jeffrey Metzler in this action. On August 16, 2019, Defendants filed and served the
following documents via ECF:

             Defendants’ Notice of Motion to Dismiss [Dkt. No. 36]
             Defendants’ Memorandum of Law in support of Motion to Dismiss [Dkt. No. 37]
             Declaration of Ira M. Feinberg in support of Motion to Dismiss, with Exhibits A-H [Dkt.
              No. 38]

Pursuant to Your Honor’s Individual Rule 2(C), Defendants are delivering one copy of each of
these filings to Chambers.

       In addition, pursuant to Your Honor’s Individual Rule 2(F), Defendants respectfully
request oral argument on the Motion to Dismiss.

Respectfully submitted,

/s/ Ira M. Feinberg /

Ira M. Feinberg
T: +1 212 918 3000
ira.feinberg@hoganlovells.com

cc: Counsel for Plaintiff (via Email and ECF)


Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. Hogan Lovells refers to the international legal practice comprising Hogan Lovells
US LLP, Hogan Lovells International LLP, Hogan Lovells Worldwide Group (a Swiss Verein), and their affiliated businesses with offices in: Abu Dhabi Alicante Amsterdam
Baltimore Beijing Berlin Brussels Caracas Colorado Springs Denver Dubai Dusseldorf Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston
London Los Angeles Madrid Miami Milan Moscow Munich New York Northern Virginia Paris Philadelphia Prague Rome San Francisco Shanghai Silicon
Valley Singapore Tokyo Ulaanbaatar Warsaw Washington DC Associated offices: Budapest Jeddah Riyadh Zagreb
